DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 2/8/21, no claims have been added or canceled, and claims 1, 12, 22, and 23 been amended. Therefore, claims 1-25 remain pending, with claims 1, 12, 22, and 23 being independent.

Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach A system for transmission of mm-wave signals between semiconductor die, comprising: a first semiconductor die that includes a first RF-transceiver capable of communicating on at least a first mm-wave frequency; a second semiconductor die that includes a second RF-transceiver capable of contemporaneously communicating on at least the first mm-wave frequency; and a dielectric member having at least one waveguide therein, the dielectric member further comprising a plurality of conductive traces and vias vertically over the waveguide; wherein the waveguide communicably couples the first RF transceiver with the second RF transceiver; wherein the waveguide provides a pathway for bidirectional communication between the first semiconductor die and the second semiconductor die at the first mm- wave frequency; and wherein the first semiconductor die and the second semiconductor die are physically coupled to the dielectric member at a location proximate the waveguide.
Fig. 1 of Kodama (US 2009/0028497) teaches a vertical waveguide 150 with a conductive circuit 125 vertically over the waveguide but that conductive circuit is not traces and vias, as required in the claims. While traces and vias (located in layer 122 are over the waveguide 150, they are not vertically over the waveguide.
Matsuoka (US 8437584) teaches vias 12 and traces (pads and connected wiring) over a waveguide 3, the chips 7a and 7b, and 8a and 8b, are not proximate to the waveguide.
See also Applicant’s Arguments filed 2/8/21 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/10/21